Exhibit 10.60
FIRST SUPPLEMENTAL INDENTURE
FIRST SUPPLEMENTAL INDENTURE, dated as of June 20, 2008 (this “First
Supplemental Indenture”), between TAL Advantage II LLC, a limited liability
company organized under the laws of Delaware (the “Issuer”) and U.S. Bank
National Association, a national banking association organized under the laws of
the United States, as indenture trustee (the “Indenture Trustee”).
               WHEREAS, the Issuer and the Indenture Trustee are parties to an
indenture dated as of March 27, 2008, as amended, modified or supplemented from
time to time in accordance with its terms (the “Indenture”), providing, among
other things, for the authentication, delivery and administration of the Notes
described therein;
               WHEREAS, pursuant to Article X of the Indenture and subject to
certain conditions stated therein, the Issuer and the Indenture Trustee may
enter into a supplemental indenture in order to amend the Indenture; and
               WHEREAS, the Issuer desires to amend the Indenture in accordance
with the terms and conditions set forth below;
               NOW THEREFORE, in consideration of the foregoing premises, the
parties mutually agree as follows:
ARTICLE I
Definitions
          SECTION 1.1. Defined Terms. Terms for which meanings are provided in
the Indenture are, unless otherwise defined herein or the context otherwise
requires, used in this First Supplemental Indenture with such meanings.
     ARTICLE II
Amendment to the Indenture
          SECTION 2.1. Subject to the satisfaction of the conditions specified
in Article III below and effective as of the First Supplemental Indenture
Effective Date (as defined herein), the Indenture shall be amended as follows:
     (a) Amendment to Appendix A to Indenture (Master Index of Defined Terms).
     Definition of Indebtedness. Clause “(vi)” of the definition of
“Indebtedness” is hereby deleted in its entirety.
(b) For the avoidance of doubt, to the extent that any term set forth in
Appendix A to the Indenture is defined by reference to the definition of such
term in the Credit Agreement and to the extent the definition of such term in
the Credit Agreement includes the term “Indebtedness,” the term “Indebtedness”
shall be deemed not to include obligations under any interest rate hedging or
under any similar type of agreement to the extent of the amount due if such
agreement were to be terminated.

 



--------------------------------------------------------------------------------



 



ARTICLE III
Conditions Precedent
          SECTION 3.1. This First Supplemental Indenture shall become effective
as of the date upon which the following conditions precedent shall be satisfied
(the “First Supplemental Indenture Effective Date”):
     (a) execution and delivery of this First Supplemental Indenture by the
parties hereto, with the executed consent of the Noteholders, as Requisite
Global Majority;
     (b) delivery to the Indenture Trustee of an Opinion of Counsel pursuant to
Section 1003 of the Indenture, stating that all conditions precedent for the
execution of this First Supplemental Indenture have been satisfied; and
     (c) execution by the Issuer of an Officer’s Certificate, pursuant to
Section 1301 of the Indenture, to the effect that all conditions precedent to
this First Supplemental Indenture have been complied with substantially in the
form of the Officer’s Certificate attached as Exhibit A hereto.
ARTICLE IV
Miscellaneous
          SECTION 4.1. Limitation of Right. Except as expressly set forth in
this First Supplemental Indenture, this First Supplemental Indenture shall be
binding upon the Issuer, the Noteholders and their respective successors and
permitted assigns and shall not inure to the benefit of any Person other than
the parties hereto, the Noteholders and the Manager as provided herein.
Notwithstanding the previous sentence, the parties hereto, the Seller and the
Manager acknowledge that each Hedge Counterparty is an express third party
beneficiary hereof entitled to enforce its rights hereunder as if actually a
party hereto.
          SECTION 4.2. Successors and Assigns. All provisions of this First
Supplemental Indenture shall bind the parties hereto and their permitted
successors and assigns and inure to the benefit of their respective successors
and assigns, whether so expressed or not.
          SECTION 4.3. Governing Law. THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE
CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT
OTHERWISE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, AND THE
RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          SECTION 4.4. Severability Clause. In case any provision in this First
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and such provision shall be ineffective only to the
extent of such invalidity, illegality or unenforceability.

2



--------------------------------------------------------------------------------



 



          SECTION 4.5. Ratification of Indenture; First Supplemental Indenture
Part of Indenture. Except as expressly supplemented hereby, the Indenture is in
all respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This First Supplemental Indenture
shall form a part of the Indenture for all purposes, and every Noteholder of
Notes heretofore or hereafter authenticated and delivered shall be bound hereby.
          SECTION 4.6. Counterparts. The parties hereto may sign one or more
copies of this Third Supplemental Indenture in counterparts, all of which
together shall constitute one and the same agreement.
          SECTION 4.7. Headings. The headings of the Articles and the Sections
in this First Supplemental Indenture are for convenience of reference only and
shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the date first above written.

              TAL ADVANTAGE II LLC, as Issuer
 
       
 
  By:   TAL International Container Corporation, its
manager
 
         
 
  By:    
 
       
 
      Name:
 
      Title:

TAL Advantage II LLC First Supplemental Indenture

S-1



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
    as Indenture Trustee
        By:           Name:           Title:        

TAL Advantage II LLC First Supplemental Indenture

S-2



--------------------------------------------------------------------------------



 



Consented to as of the date first above written:
FORTIS CAPITAL CORP.,
     as Noteholder

         
By:
  (SIGNATURE) [y64601y6460101.gif]    
 
 
 
Name:    
 
  Title:    
 
        ING BANK N.V.,          as Noteholder    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

TAL Advantage II LLC First Supplemental Indenture

S-3